Third District Court of Appeal
                               State of Florida

                           Opinion filed May 04, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-365
                         Lower Tribunal No. 13-23481
                             ________________


                              Chantay Wallace,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Cristina M.
Miranda, Judge.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant
Attorney General, and Natasha Pargas, Certified Legal Intern, for appellee.


Before ROTHENBERG, SALTER, and SCALES, JJ.

      ROTHENBERG, J.
        Chantay Wallace appeals the trial court’s order revoking her probation. The

evidence clearly supports the trial court’s finding that Wallace willfully and

materially violated Condition 5 of her order of probation by committing the crime

of petit theft while on probation and Special Condition 18 by failing to complete a

domestic violence program and an anger management program. We therefore

affirm the trial court’s order revoking Wallace’s probation and the twenty-four

month sentence that was imposed.

        We however remand this case, see Young v. State, 4 So. 3d 1265, 1266 (Fla.

5th DCA 2009), with instructions to the trial court to enter a corrected written

order    because the trial court’s order revoking probation improperly included

violations of Conditions 2 and 3 (failure to pay for the cost of supervision and drug

testing fees, respectively), where no evidence was presented as to Wallace’s ability

to pay those fees, and Condition 5 based on Wallace committing two other new

law violations besides the previously referred to petit theft, where those additional

new law violations were bifurcated and therefore not tried at the probation

violation hearing. Resentencing is not required in this case because the sentence

imposed was already the lowest sentence permissible under the guidelines and

there was neither a motion nor an argument made to depart below the guidelines.

        Affirmed and remanded.




                                         2